Citation Nr: 0401818	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for residuals 
of fracture of the left fifth metatarsal, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1981.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from a February 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

In a February 2002 decision, the Board, inter alia, denied 
the veteran's claim for an increased rating.  The veteran 
appealed, and in October 2002, the United States Court of 
Appeals for Veterans Claims (the Court) vacated the Board's 
decision and remanded the case for readjudication in 
accordance with the Joint Motion for Remand.


REMAND

The Joint Motion indicated that a VA examination of the 
veteran by a physician that had reviewed the claims folder 
should be obtained in order to properly evaluate the 
veteran's service connected residuals of fracture of the left 
fifth metatarsal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an examination by a VA orthopedist in 
order to determine the nature and 
severity of his service-connected 
residuals of fracture of the left fifth 
metatarsal.  The examiner is requested to 
review the claims folder, including the 
service medical records and the records 
pertaining to the November 1990 foot 
surgery, prior to the examination.  All 
left foot pathology attributable to the 
service connected disability should be 
identified.  In addition to X-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  The 
veteran's left foot should be examined 
for ranges of motion and any limitation 
of function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to include the 
normal ranges of motion of the left foot.  
Additionally, the examiner should be 
requested to determine whether the left 
foot exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
residuals of fracture of the left fifth 
metatarsal, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rational for any opinion 
expressed should be included in the 
examination report.

2.  Following the above, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased disability 
evaluation for residuals of fracture of 
the left fifth metatarsal.  If the 
benefit remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and allowed a reasonable time for 
response.  Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




